DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/23/2022, with respect to claim 1 have been fully considered and are not found persuasive. 
Argument: Applicant argues that the anticipation rejection under Law does not have a micron-scale surface roughening.  Remarks pp. 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law (US 2014/0022311) with evidence from Hall (US 2020/0318253).
Regarding claim 1, Law discloses: a material deposition head (see nozzle 112 of [0030]) comprising:
A body portion (see textured surface 104) comprising a first end (see left side), a second end (see right side) and a first exterior surface extending from the first end to the second end (see textured surface with pillars); and
A nozzle (see nozzle) coupled to the body portion near the second end (almost anywhere in the apparatus can be considered broadly as near), wherein the nozzle defines a second exterior surface and a material delivery channel (see channel 102 of Fig. 1A), wherein the material delivery channel is fluidically coupled to a fluidized powder source (article worked upon – see MPEP 2115 regarding the constraint of the article worked upon on the apparatus) configured to provide a plurality of particles of material (the apparatus of Law is capable of receiving particles of material),
Wherein the at least one of the first exterior surface or the second exterior surface comprises a microtextured surface (see pillars of [0030]) configured to reduce wettability of molten particles of the plurality of particles thereon (it traps gasses in the particles and therefore is capable of meeting the claimed subject matter).
The metal deposition head of Law necessarily had micro-texturing / surface roughness on its external surface as evidenced by Hall – see [0015] which indicates that laser manufactured objects have 50-micron surface roughnesses.
Regarding claim 2, Law discloses: wherein the microtextured surface is configured to trap gas between the molten particles and a nominal plane of the first exterior surface of the second exterior surface (see Fig. 1A).
Regarding claim 3, Law discloses: wherein the microtextured surface comprises a plurality of features (see pillars of [0030]), and wherein the microtextured surface has a surface energy (it is capable of having a surface energy when exposed to the particles) configured to prevent envelopment of a feature of the plurality of features by the molten particles.
Regarding claim 4, Law discloses: wherein the microtextured surface defines a patterned surface comprising a plurality of regularly repeating features (see pillars of [0030] – Fig. 1A appears to show a regular pattern of such features).
Regarding claim 6, Law discloses: wherein the micropatterned surface comprises a plurality of features (see pillars of [0030]), each feature having at least one of a width / height less than about 90 microns (the entire range disclosed by Law – see [0030] – is a subgenus to the claimed range that can anticipate that range).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0022311) and further in view of Talgorn (WO 2016/083181) with evidence from Hall (US 2020/0318253).
Regarding claim 5, Law does not disclose: wherein the microtextured surface defines an irregular surface comprising a plurality of nonregular features.
In the same field of endeavor of nozzle design as Law and Applicant’s claims (see title, abs), Talgorn discloses: wherein the texturing on the nozzle is irregular (see Fig. 3 description).
To select the irregular texturing as in Talgorn in the nozzle of Law had the benefit that it allowed for the layers to become textured and to interlock (see detailed description, Fig. 3 description).
It would have been obvious to one of ordinary skill in the art to combine the irregular texturing of Talgorn with the nozzle of Law to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the interlocking of the deposited layers.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0022311) and further in view of Zhao (US 2012/0268524) with evidence from Hall (US 2020/0318253).
Regarding claim 7, Law does not disclose: wherein the microtextured surface comprises a plurality of features, wherein a spacing between adjacent features is less than about 90 microns.
In the same field of endeavor of nozzles/heads as Law and Applicant’s claims (see title, abs), Schaenzer discloses: wherein there are microtextured features about 5 microns apart (see [0034], [0038], [0053] – a 6 micron spacing is disclosed ).  
The Zhao feature spacing was a suitable design for the micro-texturing of Law. Addition of the micro-texturing feature spacing of Schaenzer to the head/nozzle of Law had the benefit that it improved the elimination of wetting, drooling, flooding or contamination of UV or solid ink over the printhead from face ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the micro-texture spacing of Zhao with the nozzle / head of Law to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the elimination of wetting, drooling, flooding or contamination of UV or solid ink over the printhead from face.
Regarding claim 8, Law discloses: wherein the microtextured surface comprises a plurality of features (the features are the micro-texturing as indicated / evidenced by Hall).
Law does not disclose: wherein a density of the features is greater than about 100 features per square millimeter.
In the same field of endeavor of nozzle / head design as Law (see title, abs), Zhao discloses: a feature spacing of less than 6 microns (see claim 7 rejection above).  Since 1 mm is 1000 microns by definition, and since there are less than 5 micron spacings as disclosed by Zhao (see cited portions), there are at least 1 mm / 0.005 mm = 200 features in a square millimeter necessarily.
 The Zhao feature spacing was a suitable design for the micro-texturing of Law. Addition of the micro-texturing feature spacing of Schaenzer to the head/nozzle of Law had the benefit that it improved the elimination of wetting, drooling, flooding or contamination of UV or solid ink over the printhead from face ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the micro-texture spacing of Zhao with the nozzle / head of Law to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the elimination of wetting, drooling, flooding or contamination of UV or solid ink over the printhead from face.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0022311) and further in view of Keicher (US 2001/0008230).
Regarding claim 9, Law does not disclose: wherein the microtextured surface comprises a coating disposed on at least one of a first substrate defining the body portion or a second substrate defining the nozzle.
In the same field of endeavor of additive manufacturing as Law (see title, abs), Keicher discloses: a nozzles which are coated (see [0088]) to alter the flow pattern of the nozzle.
Keicher discloses a suitable design for the configuration of a nozzle in an additive manufacturing method.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the coated nozzle of Keicher with the additive manufacturing nozzle of Law to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the additive manufacturing nozzle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0022311) and further in view of Tsai (US 2006/0039818).
Regarding claim 10, the Law reference does not disclose: wherein the coating comprises at least one of titanium nitride OR graphene-based coating. 
In the same field of endeavor of dies as Law and Applicant’s claims (see title, abs), Tsai discloses: wherein the surface coating is aluminum titanium nitride ([0015] and claim 15), a species of the claimed genus of titanium nitride-based coatings.
To add the titanium nitride coating of Tsai to the nozzle of Law had the benefit that it reduced manufacturing time, enabling mass production ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the titanium nitride coating as in Tsai in the nozzle of Law to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction in manufacturing time, enabling mass production.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0022311) and further in view of Yasukoichi (US 2012/0045617).
Regarding claim 11, Law does not disclose: wherein the nozzle comprises a plurality of nozzles.
In the same field of endeavor of nozzle design as Law and Applicant’s claims (see title, abs), Yasukoichi discloses: wherein the nozzle has a plurality of holes ([0082]).
To duplicate the holes / nozzles as in Yasukoichi in the nozzle of Law had the benefit that it was a mere duplication of structural elements to yield predictable results to one of ordinary skill in the art.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplications of essential working parts.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the multiple nozzle arrangement of Yasukoichi in the nozzle system of Law to arrive at the claimed invention before the effective filing date because doing so was a mere duplication of essential working parts to one of ordinary skill in the art to yield predictable results.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743